DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments were received on 10/11/2022.  Claims 1-20 are pending where claims 1-20 were previously presented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) identifying a storage system within the computing system; executing the algorithm within the storage system; in response to executing the algorithm within the storage system, identifying one or more files based on the algorithm which recite mental process steps including observations, evaluations, and judgments that a person could practically do in their mind when evaluating what content is no longer needed based on pattern matching (i.e. executing the algorithm).  These steps are similar to the thinking steps a person would do when reviewing their own book or movie collection and determining/identifying books/movies they no longer want. This judicial exception is not integrated into a practical application because the recitation of a storage system and computing system are recited at a high level of generality and do little more than attempt to apply the judicial exception on a computer (see MPEP 2106.05(f)); additionally the receiving an algorithm limitation relates to insignificant pre-solution activity such as mere data gathering (see MPEP 2106.05(g)) and the deleting the identified files recites insignificant post-solution activity . The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the receiving an algorithm limitation relates to well-understood, routine, and conventional activity of receiving information over a network (see MPEP 2106.05(d)) and the deleting the one or more identified files recites well-understood, routine, and conventional activity of garbage collection/pruning (see Seales [US 2014/0280323 A1], paragraph [0056]; see MPEP 2106.05(d) of storing in a memory).
With regard to claim 2, this claim recites that the algorithm is a combination of two or more algorithms which recites the above identified abstract idea since the pattern matching according to the algorithm can have more than one condition that can be reasonably analyzed mentally by a human mind.
With regard to claim 3, this claim recites that the algorithm is a combination of two or more algorithms and a selection of one or more logical operators which recites the above identified abstract idea since the pattern matching according to the algorithm can have more than one condition that can be reasonably analyzed mentally by a human mind especially if the logical operator is an OR operator.
With regard to claim 4, this claim recites that the algorithm identifies a minimum line length which recites the above identified abstract idea and particularly identifies the criteria that is being used for comparisons and adds no meaningful limitations beyond that of the abstract idea.
With regard to claim 5, this claim recites that one of the algorithm identifies an uninstalled service which recites field of use (see MPEP 2106.05(h)) by indicating particular computer terminology that is used as the criteria for matching and adds no meaningful limitation beyond the abstract idea as discussed above.
With regard to claim 6, this claim recites that the algorithm determines an amount of time elapsed since the service was uninstalled which recites the above identified abstract idea including mental process steps of determining/calculating an amount of time.
With regard to claim 7, this claim recites identifying files associated with the service which recites the above identified abstract idea.
With regard to claims 8-14, these claims are substantially similar to claims 1-7 and are rejected for similar reasons as discussed above.
With regard to claims 15-20, these claims are substantially similar to claims 1-6 and are rejected for similar reasons as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shaath et al [US 2006/0010150 A1] in view of Mamidi et al [US 2011/0106863 A1].
With regard to claim 1, Shaath teaches a method of automatically curating data within a computing system, the method comprising performing with one or more processors: receiving an algorithm; identifying a storage system within the computing system (see paragraph [0055] and [0036]-[0046]; the system can receive algorithms that identify particular storage system that the algorithm applies towards).
Shaath teaches policies and algorithms running but do not appear to explicitly teach executing the algorithm within the storage system; in response to executing the algorithm within the storage system, identifying one or more files; and deleting the one or more identified files from the computing system.
Mamidi teaches executing the algorithm within the storage system (see paragraph [0084]; the scans associated with a particular policy/algorithm can be scheduled or occur based on administrative command). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the policies of Shaath by including means to schedule particular policies or have an administrator run a policy as taught by Mamidi in order to allow the administrators define when and how often they would like particular policies to be executed/evaluated by the system to find matching files as well as allow administrators run the algorithms/policies when they deem it necessary too thus giving the administrators greater control and flexibility over their file system.
Shaath in view of Mamidi teach in response to executing the algorithm within the storage system, identifying one or more files based on the algorithm; and automatically deleting the identified one or more files from the computing system (see Mamidi, paragraph [0084]; the algorithm/policy can be executed/run; see Shaath, paragraphs [0038] and [0046]; the system can scan the storage system and identify files that meet the algorithms criteria and delete those files).

With regard to claim 2, Shaath in view of Mamidi teach wherein the algorithm is a combination of two or more algorithms (see Shaath, paragraphs [0036]-[0046]; two or more algorithms (one algorithm for one storage location; the second algorithm for the second storage location) can be combined into a single algorithm).

With regard to claims 8 and 9 & 15 and 16, these claims are substantially similar to claims 1 and 2 respectively and are rejected for similar reasons as discussed above.



Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shaath et al [US 2006/0010150 A1] in view of Mamidi et al [US 2011/0106863 A1] in further view of Ramanathan [US 2013/0219458 A1].
With regard to claim 3, Shaath in view of Mamidi teach all the claim limitations of claims 1 and2 as discussed above.
Shaath in view of Mamidi teach complex rules (see Shaath, paragraph [0050]) and the usage of a combination of two or more algorithms or rules but do not appear to explicitly teach the wherein receiving the algorithm comprises receiving a selection of two or more algorithms and a selection of one or more logical operators.
Ramanathan teaches wherein receiving the algorithm comprises receiving a selection of two or more algorithms and a selection of one or more logical operators (see paragraph [0085]; different rules/algorithms can be selected and combined with logical operators to form more complex algorithms).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the policy definition process of Shaath in view of Mamidi by including means to utilize logical operators as taught by Ramanathan in order to allow the administrators to further customize the rules/policies based on a combination of simpler rules/algorithms thus creating more complex policies that can help the administrators handle the management of the data automatically instead of having to rely on simple one-size-fits all policies thus helping to define rules that can be applicable to handle any situation the business or users of the system need.

With regard to claims 10 and 17, these claims are substantially similar to claim 3 and is rejected for similar reasons as discussed above.



Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shaath et al [US 2006/0010150 A1] in view of Mamidi et al [US 2011/0106863 A1] in further view of Ramanathan [US 2013/0219458 A1] in further view of Howland et al [US 20140025683 A1].
With regard to claim 4, Shaath in view of Mamidi in further view of Ramanathan teach all the claim limitations of claims 1-3 as discussed above.
Shaath in view of Mamidi in further view of Ramanathan teach rules with qualifications/criteria based on file size (see Mamidi, paragraph [0096]; see Shaath, paragraphs [0131] and [0138]) but do not appear to explicitly teach wherein a first algorithm of the two or more algorithms identifies a minimum line length.
Howland identifies a file size based on line length (see paragraphs [0017] and [0018]; the line length or number of lines in the text file relates to the file size).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the policy definition process of Shaath in view of Mamidi in further view of Ramanathan by including means to utilize the number of lines or line length of a file to act as file size as taught by Howland in order to allow the administrators to further customize the rules/policies based on minimum file sizes that are based on number of lines in a file (line length) so that the system can be customized to handle and manage the data as wanted by the administrators of the storage system including removing small files to help free up storage space.
Shaath in view of Mamidi in further view of Ramanathan and in further view of Howland teach wherein a first algorithm of the two or more algorithms identifies a minimum line length (see Mamidi, paragraph [0096]; see Shaath, paragraphs [0131] and [0138]; see Howland, paragraphs [0017] and [0018]; the line length or number of lines in the text file relates to the file size and policies can be set based on the minimum file size for how to handle those files).

With regard to claims 11 and 18, these claims are substantially similar to claim 3 and is rejected for similar reasons as discussed above.



Claims 5-7, 12-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shaath et al [US 2006/0010150 A1] in view of Mamidi et al [US 2011/0106863 A1] in further view of Ramanathan [US 2013/0219458 A1] in further view of Chen et al [US 2014/0365451 A1].
With regard to claim 5, Shaath in view of Mamidi in further view of Ramanathan teach all the claim limitations of claims 1-3 as discussed above.
Shaath in view of Mamidi in further view of Ramanathan do not appear to explicitly teach wherein a first algorithm of the two or more algorithms identifies an uninstalled service.
Chen teaches identifies an uninstalled service (see paragraphs [0049]-[0052]; [0055]; and [0085]; the system can identify applications that have since been uninstalled and their residual or junk files still present in the system).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the file management and policy definition system of Shaath in view of Mamidi in further view of Ramanathan by including means to provide criteria to search for files associated with uninstalled services as taught by Chen in order to help expand and improve storage space when applications/services are uninstalled by having means to be able to have policies/rules that can automatically search for those junk/residual files associated with the uninstalled service/program/application and remove them without necessarily having to wait for a generic age policy to eventually identify the files thereby freeing up space sooner in the system for the user to use.
Shaath in view of Mamidi in further view of Ramanathan and in further view of Chen teach wherein a first algorithm of the two or more algorithms identifies an uninstalled service (see Chen, paragraphs [0049]-[0052]; [0055]; and [0085]; see Shaath, paragraph [0032]; the system can utilize a plurality of policies to manage the files and data including policy based on whether the data belongs to an uninstalled service/program).

With regard to claim 6, Shaath in view of Mamidi in further view of Ramanathan and in further view of Chen teach wherein executing the algorithm comprises the one or more processors determining an amount of time elapsed since the service was uninstalled (see Chen, paragraphs [0049]-[0052]; [0055]; and [0085]; see Shaath, paragraphs [0102]-[0104]; the system can utilize expiration dates that can be based on when the file is no longer required including based on the application that required the file being uninstalled).

With regard to claim 7, Shaath in view of Mamidi in further view of Ramanathan and in further view of Chen teach wherein identifying one or more files comprises identifying files associated with the service (see Chen, paragraphs [0049]-[0052]; [0055]; and [0085]; the files associated with the service are identified and deleted).

With regard to claims 12-14, these claims are substantially similar to claims 5-7 and are rejected for similar reasons as discussed above.

With regard to claims 19 and 20, these claims are substantially similar to claims 5 and 6 and are rejected for similar reasons as discussed above.

Response to Arguments
Applicant's arguments (see the second paragraph on page 5 through the third paragraph on page 6) have been fully considered but they are not persuasive.  The applicant argues that the claims do not recite an abstract idea based on the automatically deleting the identified files from the computing system limitation.  The Examiner respectfully disagrees.  As illustrated in the 35 USC 101 rejections, the independent claim recites claim limitations that recite an abstract idea as well as other limitations that are considered as additional elements.  The Examiner notes that, according to MPEP 2106.04(a)(2)(III)(C), a claim that requires a computer may still recite a mental process.  The claim limitations recite using an algorithm claimed generically to identify files for deletion and then deleting them, where the identifying steps and deletion steps are worded broadly to the put of being generic steps.  The abstract idea focused on the mental process steps associated with identifying things, where the deletion step is an additional element to that mental process steps of identifying files for deletion (i.e. identifying things no longer of interest, i.e. unwanted things).  The deletion step appears to be trying to have a generic computer perform generic functionality (i.e. file deletion) which, as noted by the Examiner, is a well-understood, routine, and conventional activity (i.e. the opposite of storing information in memory).  The applicant’s main complaint is that the deletion steps should not be construed as insignificant extra-solution activity and/or well-understood, routine, and conventional activity; however, with regards to the insignificant extra-solution activity the deletion step does not affect the running of the algorithm or the identification of the files (i.e. the abstract idea) since the deletion step recites a performing generic computer processing steps of file deletion.  The Examiner notes that file deletion is very similar to identified well-understood, routine, and conventional activity depicted in MPEP 2106.05(d) such as storing information in memory; however, to ensure a clear record, the Examiner provided an explicit example many years before the applicant’s filing date illustrating the well-understood, routine, and conventional activity of selecting/identifying files and deleting them.  With regard to applicant’s practical application for improving the functioning of a computer to automatically delete identified files, the Examiner is not convinced since the applicant’s arguments merely conclude such improvement with no evidence. It is unclear how a computer that can delete a file, is improved by the limitation “delete the identified one or more files”.  The limitation is written generically and seems to utilize standard generic computer functionality with no hint of how the deletion process is improved.  Therefore, as seen from the 35 USC 101 rejections, the recited claim limitations are directed towards an abstract idea.

Applicant's arguments (see the last paragraph on page 6 through the last paragraph on page 8) have been fully considered but they are not persuasive.  The applicant argues (1) that the cited prior art does not disclose, teach or suggest “in response to executing the algorithm within the storage system, identifying one or more files based on the algorithm; and automatically deleting the identified one or more files from the computer system” as claimed; (2) With regard to claim 2, Shaath does not teach a combination of two or more algorithms; (3) With regard to claim 3, Ramanathan does not teach receiving any selections of any algorithms; (4) With regard to clam 4, Howland’s count of number of lines is not the same as minimum line length; (5) With regard to claim 5, Chen does not teach identifying an uninstalled device since Chen does not use the words “identify”, “identifying”, and “identifies”; and (6) Chen and Shaath fail to each determining an amount of time elapsed since a service was uninstalled since Shaath fails to mention “uninstall” and nothing in Chen describes determining any amount of time relating to a service being uninstalled or otherwise.  The Examiner respectfully disagrees.
With regard to argument (1) about claim 1 and the cited prior art references not teaching the limitation “in response to executing the algorithm within the storage system, identifying one or more files based on the algorithm; and automatically deleting the identified one or more files from the computer system” as claimed, the Examiner reviewed the Office Action and sees the 35 USC 103 rejection discussing the above identified claim limitations and mapping them to teachings from the cited prior art references.  Therefore, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
With regard to argument (2) the 35 USC 103 rejections of claim 2 illustrate that a single algorithm/policy can be comprised of different algorithms that make up this one algorithm/policy, each algorithm can be for a particular storage device, additionally paragraph [0041] shows two algorithms/policies for a single storage device such as an algorithm for files not accessed within some time and files accessed frequently within a time period.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
With regard to argument (3), it is unclear what in the citation of Ramanathan does not teach the claim limitation.  As seen from the 35 USC 103 rejections, the teachings of the combination of the prior art references teach the claim limitations as recited.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
With regard to argument (4), the applicant argues against the Howland reference for not teaching minimum line length; however, the 35 USC 103 rejections are based on the combination of references and not the Howland reference by itself.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With regard to argument (5), the applicant argues that Chen does not use the words “identify”, “identifying”, and “identified” and cannot be used to teach identifies an uninstalled service.  Although different terms are used, the Examiner notes that the requirements for patentability is not an ipsissimis verbis test, i.e., identify of terminology is not required.  As shown above in the 35 USC 103 rejections, the prior art reference(s) perform(s) the same functionality of the claim limitations in that the combination of references illustrate various storage management policies and can include means to scan for files where the system is able to mark files for deletion/clean-up based on identifying a file associated with an application that has been deleted/uninstalled.  Although the words “identify” and its respective variants were not used, other words can be used (and are used) that perform the thrust of the claim limitation as discussed and illustrated in the cited prior art references as mapped in the 35 USC 103 rejections above.  Therefore, applicant’s arguments are not convincing and the respective rejections still stand.
With regard to argument (6), the applicant states that nothing in the references teach the claim limitation since Shaath fails to mention the word “uninstall” and nothing in Chen describe determining any amount of time.  However, the applicant's arguments are against the references individually and not what the combination teaches.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As seen in the 35 USC 103 rejections, the combination illustrates in conjunction with the teachings of Chen that scanning of the system to list  files with particular marks and tag information (identifies) including files that no longer have an application residing on the device (i.e. uninstalled) where, Shaath illustrates that there can be retention policies associated with various files to wait before deleting them where the combination illustrates that the scanning upon application uninstall can cause those files for that uninstalled application to be identified/marked where Shaath would apply a retention policy to those files and thus prevent their deletion for some time.  Any deletion process determines a time and compare it to the retention policy for those files associated with the uninstalled application and whether the retention policy is satisfied (i.e. time to wait from when application was uninstalled before deleting files).  Therefore, as can be seen, the combination of references teach all the claim limitations as recited.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        11/9/2022